Johnson J.
delivered the opinion of the Court.
The Court concurs in the views expressed by Mr. Justice Evans. There is no question that if a judgment be confessed or suffered in pursuance of an original corrupt and usurious agreement, that the borrower should so confess or' suffer it, it would be void under the statute: but it is equally clear that *55if the defendant had an opportunity according to the ordinary forms of law to malte his defence, and neglected to avail himself of it, that he is forever concluded, and such seems to have been the case here. The motion is therefore dismissed.
Motion refused.